Citation Nr: 0832114	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  00-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant's income is excessive for purposes of 
entitlement to Department of Veterans' Affairs (VA) improved 
death pension benefits.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.  He died in March 1994; the appellant is his 
widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2000 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran testified at a RO 
hearing in July 2001.

In November 2002, the Board determined that the appellant's 
countable annualized income is excessive for purposes of 
eligibility for VA improved death pension benefits.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2005 
Order, the Court vacated and remanded the matter for 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In the November 2002 Board decision, it was determined that 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
inapplicable to the appellant's claim, as the law, not 
evidence, was dispositive of the claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  However, per the 
January 2005 Court Order, it was determined that whether the 
appellant's income met the statutory requirements was a 
matter of fact, not law, thus VCAA notice was required.  As 
the appellant has not received any VCAA notice pertaining to 
her claim, a remand is necessary.


Accordingly, the case is REMANDED for the following action:

1.  With regard to the appellant's claim 
for death pension benefits, the RO should 
comply with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations, to include 
advising the appellant of the evidence 
necessary to substantiate her claim, as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such 
notice should inform the appellant of 
what the evidence must show to support 
her claim, pursuant to 38 C.F.R. 
§§ 3.271, 3.272.  

2.  The RO should then undertake any 
necessary assistance to the appellant as 
required by VCAA.

3.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issue on appeal.  If the 
full benefit sought remains denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




